Matter of Tedeschi v Tedeschi (2014 NY Slip Op 05438)
Matter of Matter of Tedeschi v Tedeschi
2014 NY Slip Op 05438
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
PLUMMER E. LOTT
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2013-04567
 (Docket No. V-12161-12)

[*1]In the Matter of Marsha Tedeschi, appellant, 
vSeth Tedeschi, respondent.
Ralph R. Carrieri, Mineola, N.Y., for appellant.
Hani M. Moskowitz, Garden City, N.Y., for respondent.
Thomas R. Villecco, Jericho, N.Y., attorney for the child.
DECISION & ORDER
In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Nassau County (Aaron, J.), dated April 4, 2013, which directed her to seek permission of the court before filing any future petitions or motions regarding custody or visitation with respect to the parties' child.
ORDERED that the appeal is dismissed, without costs or disbursements.
In the order appealed from, the Family Court directed the mother to seek permission of the court before filing any future petitions or motions regarding custody or visitation with respect to the parties' child. The order appealed from is not appealable as of right (see Family Ct Act § 1112[a]; Matter of Novak v Novak, 110 AD3d 1079; Matter of Confort v Nicolai, 9 AD3d 428, 429), and, under the circumstances presented, we decline to grant leave to appeal.
DILLON, J.P., LOTT, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court